Citation Nr: 0621588	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  04-39 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse.


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1962 to 
December 1966, and from February 1971 to May 1992.  He died 
in April 1997.




FINDING OF FACT

The veteran and the appellant were divorced from each other 
at the time of the veteran's death.


CONCLUSION OF LAW

The criteria for establishing recognition as the veteran's 
surviving spouse have not been met.  38 C.F.R. § 3.50(b) 
(2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), prescribes VA's duties to notify the claimant 
of the evidence needed to substantiate a claim, of the 
evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence.  It also 
prescribes VA's duties to help a claimant obtain relevant 
evidence, duties collectively referred to as the "duty to 
assist."  However, there are some claims to which VCAA does 
not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).  One such claim is where, as here, there is no 
dispute as to the facts, and the law is dispositive.  Mason 
v. Principi, 16 Vet. App. 129.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the VCAA 
does not affect matters on appeal when the question is 
limited to statutory interpretation.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Thus, the Board concludes 
that no further action is necessary under the VCAA with 
regard to the matter of whether recognition as the veteran's 
surviving spouse can be established, inasmuch as all of the 
evidence needed to adjudicate that claim is of record.

Legal criteria and analysis

A "surviving spouse" is a person of the opposite sex who 
was married to the veteran at the time of the veteran's 
death, and who lived with the veteran continuously from the 
date of marriage to the date of the veteran's death, except 
where there was a separation due to the misconduct of, or 
procured by, the veteran without the fault of the spouse.  
38 C.F.R. § 3.50(b) (2005).  

In the instant case, records associated with the veteran's 
claims file show that the veteran and the appellant were 
divorced in November 1996; the appellant's application for 
Dependency and Indeminty Compensation, submitted in July 
2002, likewise indicates that the veteran and the appellant 
were divorced as of November 1996.  The veteran died in April 
1997, with the death certificate indicating "Divorced" as 
to his marital status.

The appellant has alleged that she is the surviving spouse of 
the veteran, pointing out that she was married to him during 
the period of time he was in service and "earning" the 
status that would entitle his surviving spouse to death 
pension benefits.  There is, in fact, no controversy as to 
such facts; the appellant is correct.  Her claim fails, 
however, due to the fact that she is not his surviving 
spouse.  The regulations stipulate that a "surviving 
spouse" must have been married to the veteran at the time of 
his or her death; that is, he or she must have been a spouse.  
In this case, the appellant had been divorced from the 
veteran at the time of his death, and she was no longer his 
spouse; since she was no longer his spouse, she could not 
have been his surviving spouse.

The appellant has also alleged that the veteran deserted her 
for another woman, prompting the divorce.  Again, that may be 
true.  However, misconduct by the veteran does not obviate 
the requirement that the appellant have been married to the 
veteran at the time of the veteran's death, but merely 
provides an exception to the rule that there was continuous 
cohabitation from the date of marriage to the date of the 
veteran's death.  

In brief, the governing regulation requires that claimant 
seeking benefits as a surviving spouse have been married to 
the veteran (that is, have been a spouse) at the time of the 
veteran's death.  Since the appellant in this case was 
divorced from the veteran, and was therefore not his spouse, 
at the time of his death, she is not his surviving spouse, 
and her claim fails as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 496 (1994).


ORDER

Recognition as the veteran's surviving spouse is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


